Title: To George Washington from Edmund Randolph, 14 February 1793
From: Randolph, Edmund
To: Washington, George

 

Sir
Philadelphia february 14. 1793.

I have revolved with great attention the matter of the letter, which you yesterday did me the honor of confiding to my perusal.
Convulsed as we are, I cannot but believe, that there is scarcely a man in the government, whom party will not sooner or later destine for an attack. A communication therefore, which seems even to be tinctured with particular objects, will naturally excite caution. I hope, however, that I shall not be understood to insinuate the most distant suspicion of that affectionate attachment, which is professed; for I am truly persuaded of it. I mean no more, than that kind of caution, which would prevent you from hastily acceding to, or rejecting propositions, so delicate in themselves.
What is due to the French nation, up to the close of 1792, ought, if practicable, to be paid to the existing authorities of France. This can never be questioned, as to its validity, or propriety, let the shape of their government be what it will; nor can it give just umbrage to any member of the hostile confederacy.
But as this sum is probably far below the wishes of the French minister, it will be asked, whether the large advance of 3,000,000 tournois can be made; or if it can, ought it to be made?
You informed me, sir, that the ability of the treasury, to accomplish this, depended upon the success of a bill, now on its passage through the legislature. Of course the United States are not yet in a capacity of advancing, unless the other advice be followed, of scrutinizing the treasury-department, and thence discovering funds; or of instituting a new loan. The former is in a train of being executed, and could not now be quickened. Should the execution at this moment Originate a similar investigation, it might look like something more, than a neutrality between the parties. Possibly at a future day, when the result of the congressional inquiry shall be known, if it should not be satisfactory to you, you may deem it expedient to impart the nature of the information, referred to in the letter, to the secretary of the treasury—In the meantime, while congress are still in motion of the subject of finance, I presume, that the proposed alternative of a loan must be suspended.
Let me next suppose, that money, adequate to the advance,

was now in hand. Even then the situation of France with respect to other powers is serious and important. A voluntary payment of what is not yet due, carries with causes of jealousy. On the opposite side, the threatened famine will, if not attempted to be averted, rouse the zealous partizans of French politics in America. Perhaps too it may deserve consideration, how far the opportunity of forming a close connection with the French republic may be lost or weakened, by refusing to gratify it and how far it may spread a favorable impression of the fœderal administration throughout the United States—Again, should the advance be approved; the allied nations can well be told, if they remonstrate, that the danger of a famine was a leading motive. Should it be disapproved, the French will be conscious, that they have no right to demand it; and that money cannot be furnished in republics, at will, or in the same profusion, as in monarchies—Upon the whole, I should be inclined to the advance, if it was easily within our reach. But I see no reason, nor a state of things, sufficiently ripe, for deciding the question at this instant.
I take the liberty therefore of suggesting, whether Mr Ternant may not be informed, that the balance up to the end of 1792 shall be paid, and that a definitive answer as to the residue of the requisition will be given, as soon as the fiscal arrangements of congress shall be finished. Then and not ’till then, will you be possessed of the facts, necessary in such a case; then and not ’till then, will you be able to avoid the appearance of sheltering one officer, or of countenancing his adversary. Mr Ternant cannot but acquiesce in the fitness of the measure; and it will be seen by the gentleman, who wrote the letter, that while you will not precipitate yourself into the steps recommended, you have marked out in your own mind, a day, reasonably distant, for again calling the subject into view. I have the honor, sir, to be with the highest respect yr mo. ob. serv.

Edm: Randolph

